United States Court of Appeals
                      For the First Circuit

No. 13-1054

                           TAHAR AHMED,

                      Plaintiff, Appellant,

                                v.

                 JEH CHARLES JOHNSON,* SECRETARY,
          UNITED STATES DEPARTMENT OF HOMELAND SECURITY

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                              Before

                   Thompson, Selya, and Lipez,
                         Circuit Judges.



     Ozell Hudson Jr. for appellant.
     Jennifer A. Serafyn, Assistant U.S. Attorney, with whom Carmen
M. Ortiz, United States Attorney, was on brief, for appellee.



                           May 21, 2014




     *
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Jeh
Charles Johnson has been substituted for Janet Napolitano as
Secretary of the Department of Homeland Security.
           LIPEZ, Circuit Judge.        Appellant Tahar Ahmed, a Muslim

and native of Algeria, brought this employment discrimination

action claiming that he was passed over for the position of

Deportation Officer in the U.S. Department of Homeland Security on

account of his religion, race, and national origin.            The district

court granted summary judgment for appellee, the Secretary of the

Department ("the Department"), finding that Ahmed failed to rebut

the Department's legitimate non-discriminatory reason for choosing

other   applicants   and   thus   did   not   raise   a   factual   issue   of

impermissible animus.

           Based on a careful review of the record, we conclude that

Ahmed presented sufficient evidence for a jury to find that he was

a victim of discrimination.         We therefore vacate the district

court's judgment and remand for further proceedings.

                                    I.

A. Factual Background

           The events underlying this case are largely undisputed.

To the extent that the parties disagree about what occurred, we

adhere to the plaintiff's version in keeping with our role in

reviewing a grant of summary judgment.           See Johnson v. Univ. of

P.R., 714 F.3d 48, 52 (1st Cir. 2013).           We sketch here only the

background leading up to the claim of discrimination, reserving for

our later discussion a more detailed recounting of the facts

pertinent to our decision.


                                    -2-
             Appellant Ahmed has worked as an Immigration Enforcement

Agent for U.S. Immigration and Customs Enforcement ("ICE") since

2003, and has been assigned throughout that period to the Criminal

Alien Program ("CAP") in the Boston Field Office.              Employees who

work in the CAP, one of several units within ICE's Detention and

Removal Operations, investigate the alienage and deportability of

individuals detected through the criminal justice system. From the

perspective of co-workers and supervisors, Ahmed has been an

exemplary employee.       One superior stated that he "always performed

at    an   outstanding    level,"   and    another   described    him   as   an

"[e]xcellent worker" with "awesome leadership, and great work

ethics."

             In the summer of 2009, ICE posted a vacancy announcement

for   the   position     of   Deportation   Officer,   which     stated   that

applications would be accepted from June 10 through July 28.              That

timing was qualified, however, by the following notice, which

appeared in the announcement in all capital, bold letters:

             This is a two (2) month open announcement
             which will be used to fill both current and
             future   vacancies    within   a variety   of
             organizational components, duty locations and
             grade levels.    If needed, the first cut-off
             for receipt of applications will be June 24,
             2009.     Additional cut-off dates may be
             established throughout the open period of the
             announcement.       Only   those applications
             received prior to the cut-off dates will be
             considered.    Applicants are encouraged to
             apply early in order to maximize their
             opportunity for consideration.


                                     -3-
The announcement stated that the major duties of the Deportation

Officer position included legal research, assisting government

attorneys in court, and working with both criminal and non-criminal

aliens   at    various   stages   of    their   deportation   or   exclusion

proceedings.     The specified qualifications included experience in

immigration investigations,1 and applicants would be rated based on

their responses to a questionnaire asking thirty-eight questions

about their job-related knowledge, skills, and abilities.

              On July 13, 2009, the Boston Field Office requested the

names of qualified applicants for each of the grade levels covered

by the announcement.       The ICE Office of Human Capital sent the

Field Office lists of certified applicants for the Grade 9 and 11

levels, each of which contained the names of seventeen candidates,

along with their application materials.          At that point, Ahmed was

not yet a candidate for the position, as he did not apply until

July 28 -- the final deadline for submitting an application.

              On July 27 -- the day before Ahmed applied -- Assistant

Field Office Director John Lawler, the recommending official for

the Deportation Officer position, forwarded to his superior the

names of three individuals from the Grade 11 referral list: Anthony

Ciulla, Richard Lenihan, and Daniel Shepherd.          All three are white


     1
       The position was open to applicants with varying levels of
experience, and the salary and job grade of the successful
applicant would depend on his or her prior experience and
qualifications. Ahmed qualified at both the Grade 9 and Grade 11
levels, and was seeking a Grade 11 position.

                                       -4-
males whose primary recent experience in ICE was in the Travel

Unit, and all of whom had been within Lawler's chain of command.

In an affidavit, Lawler stated that he "recommended each applicant

based upon their resume, work history and educational background,"

as well as "on what I personally witnessed daily as they performed

their duties" in the Burlington and Boston ICE offices.2           Lawler's

superior, Deputy Field Office Director James Martin, agreed with

the recommendations and forwarded the three names to the selecting

official, Boston Field Office Director Bruce Chadbourne.

            On August 26, the Boston Field Office made a second

request   for   qualified   applicants   for   the   Deportation   Officer

position.   Ahmed's name appeared on the new Grade 9 and Grade 11

lists of certified applicants, but there is no evidence that any

additional names were recommended to Chadbourne based on those

lists.3   Chadbourne announced the promotions of Ciulla, Lenihan,

and Shepherd on three separate occasions in September and early


     2
       The physical location of the Boston Field Office moved from
Boston to Burlington in about 2007. The Burlington office serves
as both a local office and headquarters for the six New England
states: Massachusetts, Maine, New Hampshire, Vermont, Rhode Island,
and Connecticut. Each state also has a local ICE office.
     3
       The new lists included names that also had appeared on the
earlier lists, including Ciulla's, and thus apparently reflected a
new ranking of eligible candidates that included more recent
applicants. The transmittal sheets for the earlier lists noted a
cutoff score of 70 for both the Grade 9 and Grade 11 positions,
with seventeen applicants certified as eligible for each.       The
transmittal sheets for the later lists noted a cutoff score of 93
for the Grade 9 position (with twenty certified applicants) and 92
for the Grade 11 position (with twenty-three certified applicants).

                                  -5-
October 2009.4    In an affidavit, Chadbourne said the three men were

selected   as    "the   best   qualified    candidates"   based   on   "past

performance, experience, training, education and work product." He

particularly praised their willingness "to accept difficult duties

and assignments that others would not, such as working in the

Travel Unit."     Ahmed was notified on October 1 that he was not

selected for a promotion.

           The    record   includes    evidence   showing   a   paucity   of

minority employees serving as Deportation Officers in the Boston

Field Office during Chadbourne's tenure as Field Office Director.

Chadbourne acknowledged that no African-American had served as a

Deportation Officer in the Boston headquarters during the years he

ran the office, from 2003 to 2011, although he recommended an

African-American woman for a Deportation Officer position in the

Hartford, Connecticut office and later promoted her to Assistant

Field Office Director there.        Chadbourne estimated that seven or

eight Hispanics worked as Deportation Officers or supervisory

Deportation Officers during his tenure.            The six New England




     4
       A fourth Deportation Officer position also was filled at
that time, but it is not at issue here.     The fourth selectee,
Priscilla Ward-Altamirano, was described as a "humanitarian
transfer" because she was seeking to relocate to a position near
her husband's job.

                                      -6-
offices had a total of about fifty Deportation Officers during that

period.5

B. Procedural Background

              Ahmed filed the amended complaint underlying this action

on August 5, 2011, alleging that he was denied the promotion to

Deportation Officer based on his Muslim religion, his race as an

Arab,6 and his national origin as an Algerian, in violation of

Title VII of the Civil Rights Act of 1964.               See 42 U.S.C. § 2000e-

2(a). He claimed, inter alia, that he was "more qualified than the

three individuals selected," his outstanding record contrasted with

the   "very    poor   work   habits"    of    one   of   the   three   successful

applicants, and there had never been a black Deportation Officer in

the   Boston    Field   Office.        The    Department    moved   for   summary

judgment, arguing that Ahmed had failed to make a prima facie



      5
       We note some confusion in the record over the actual number
of minority Deportation Officers under Chadbourne's supervision
during the pertinent period. A workforce profile for July 2009
that was prepared as part of the investigation into Ahmed's
complaint reported that, of 35 positions, there were 32 white
employees, one Hispanic, one black, and one Asian.       Chadbourne
questioned both the total number of positions and the number of
Hispanics, stating that he knew of five Hispanic Deportation
Officers "off the top of [his] head," including one supervisor. He
indicated that a total of about seven to ten of the approximately
fifty people who were employed as Deportation Officers during his
tenure were minorities.
      6
      Ahmed testified in his deposition that he listed his race as
"white, North African" in his application for the Deportation
Officer position. A supervisor, Keith Foster, testified that, in
his opinion, Ahmed is black.       Chadbourne testified that he
understood Ahmed to be African-American.

                                        -7-
showing of discrimination because he was not an applicant at the

time   Lawler    made   his    recommendations      and,    even   if   he   had

established a prima facie case, there was no evidence that the

selections were based on discriminatory criteria.

           Evaluating the evidence pursuant to the familiar burden-

shifting analysis set forth in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973), see infra, the district court concluded that

Ahmed had failed to make his case with respect to Lawler and Martin

because they made their recommendations before he submitted his

application.     As to Chadbourne, the district court held that Ahmed

failed to rebut the Department's assertion that the three selectees

were chosen because of their qualifications.               Concluding that no

jury   considering      the    evidence     could   find    the    defendant's

explanation to be a pretext for discrimination, the court held that

"a trial on these issues is not warranted" and, hence, granted

defendant's motion for summary judgment.

           This appeal followed.

                                      II.

A. Standard of Review

           Our   review   of    a   district   court's     grant   of   summary

judgment is de novo.      Johnson, 714 F.3d at 52.          In conducting our

"fresh look" at the record, we view the evidence in the light most

favorable to the non-moving party, Ahmed, and draw all reasonable

inferences in his favor.        Gerald v. Univ. of P.R., 707 F.3d 7, 16


                                      -8-
(1st Cir. 2013).    Summary judgment is appropriate only if there is

no genuine dispute as to any material fact and the moving party is

entitled to judgment as a matter of law.           Fed. R. Civ. P. 56(a);

Gerald, 707 F.3d at 16.     To determine whether a trial-worthy issue

exists, we look to all of the record materials on file, including

the pleadings, depositions, and affidavits.                Fed. R. Civ. P.

56(c)(1)(A); Johnson, 714 F.3d at 52.         We may neither evaluate the

credibility of witnesses nor weigh the evidence. See Sheehan v. N.

Am. Mktg. Corp., 610 F.3d 144, 149 (1st Cir. 2010).                  Summary

judgment is inappropriate if the evidence "is sufficiently open-

ended to permit a rational fact finder to resolve the issue in

favor of either side."     Gerald, 707 F.3d at 16 (internal quotation

marks omitted).

B. Legal Principles

           Where, as here, a claim of discrimination under Title VII

rests on circumstantial evidence, we apply the McDonnell Douglas

burden-shifting analysis to help the parties "sharpen the inquiry

into the elusive factual question" of the employer's motivation.

Tex. Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 256 n.8

(1981); see also Johnson, 714 F.3d at 53-54. Under that framework,

the   plaintiff    must   first   establish    a   prima    facie   case   of

discrimination.     Johnson, 714 F.3d at 53.          If he succeeds, an

inference of discrimination arises, and the burden of production

shifts to the defendant to produce evidence that the challenged


                                    -9-
employment action was taken for a legitimate, non-discriminatory

reason. Id. at 53-54. If the employer supplies such evidence, the

plaintiff is left with the burden to prove "by a preponderance of

the evidence that the employer's proffered reason is pretextual and

that the actual reason for the adverse employment action is

discriminatory."   Id. at 54.

           To establish a prima facie case of discrimination, Ahmed

needed to show that (1) he is a member of a protected class, (2) he

was qualified for the open position of Deportation Officer, (3) he

was denied the position, and (4) the position was given to someone

with similar or inferior qualifications. See Goncalves v. Plymouth

Cnty. Sheriff's Dep't, 659 F.3d 101, 105 (1st Cir. 2011); Ahern v.

Shinseki, 629 F.3d 49, 54 (1st Cir. 2010).        Although the district

court   acknowledged   that   Ahmed   had   established   each   of   these

criteria, it concluded that he nonetheless had failed to state a

prima facie case against "the recommending officers," Lawler and

Martin, because they submitted their recommendations to Chadbourne

before Ahmed applied for the job.           The court thus focused the

remainder of its analysis solely on the final selections made by

Chadbourne.

           We disagree with the court's approach. Particularly when

the record is viewed in the light most favorable to Ahmed, the key

fact about timing is that the promotions were announced after he

applied for the job.    The record does not reveal what precipitated


                                  -10-
the request for a new list of qualified applicants after Lawler and

Martin had forwarded their recommendations to Chadbourne on July

27, but the evidence permits the inference that Lawler and Martin

were provided the new lists of certified individuals in time to

consider Ahmed's application.     For example, both say in their

affidavits that they chose the qualifications of the three selected

individuals over Ahmed's; neither says that he did not have the

opportunity to consider Ahmed's application.7

          Moreover, contrary to the Department's assertion at oral

argument, the record contains evidence that would permit a jury to

find that Chadbourne also knew that Ahmed had applied before the

appointments were announced. Most significantly, Chadbourne stated

in his affidavit that he had reviewed the referral lists himself,

and he reported in his deposition that he "must have seen [Ahmed's]

application as his name appeared on the list."     Chadbourne also


     7
       In response to the question "What specifically caused you to
recommend the successful candidate(s) over the Complainant," Lawler
stated, in part: "I recommended these individuals over Mr. Tahar
and other candidates based upon my knowledge of what the position
would require of them." In response to the question "Why did you
specifically not recommend the Complainant," he stated, in part:
"Candidate/applicant Tahar did not have the experience of the
candidates/applicants Ciulla, Lenihan and Shepherd with regard to
case management oversight." Martin's affidavit similarly explained
that he did not recommend Ahmed because "[t]hose recommended had
the additional experience of working in the Travel Section that the
Complainant did not have." Further, when Lawler was asked at his
deposition if he had considered performance ratings "for the
successful selectees in relationship to [Ahmed]," Lawler responded
that he did not take such ratings into account because he wasn't
aware there were any -- again suggesting that he did at some point
consider both the selected individuals and Ahmed.

                                -11-
testified in his deposition that it was "standard practice" for the

lists of certified applicants to be forwarded from the ICE Office

of Human Capital to his office.       Lawler testified that Martin gave

him the first packet of application materials.                Viewing this

evidence in the light most favorable to Ahmed, it is fair to infer

that each set of applications was sent from the Office of Human

Capital to Chadbourne's office and that Chadbourne (or someone in

his office) passed the materials on to Martin, who then gave them

to his subordinate, Lawler, whose job it was to make the promotion

recommendations that went back up the line to Chadbourne.              Given

this evidence, a jury could conclude that all three men knew at the

end of August -- before the promotions were announced -- that Ahmed

had applied.

           In addition, the record does not reveal when Chadbourne

made the promotion decisions.         So far as we know, the decisions

could have been made on the days they were announced in September

and October, well after Ahmed submitted his application. Hence, we

must   presume   at   this   point   that   Lawler   and   Martin   had   the

opportunity to revise their recommendations, based on the second

list of certified Grade 11 applicants, before Chadbourne made his

selections.

           Accordingly, we treat the failure to promote Ahmed as a

single decision made by the three hiring officials.                 Although

Lawler made the initial selections, Martin's and Chadbourne's


                                     -12-
affidavits reasonably may be read to say that they also weighed the

candidates' qualifications before endorsing the recommendations.8

Given these facts, it is unnecessary to distinguish here between

the recommending employees and the ultimate decisionmaker.     Cf.

Staub v. Proctor Hosp., 131 S. Ct. 1186, 1189 (2011) (considering

"the circumstances under which an employer may be held liable for

employment discrimination based on the discriminatory animus of an

employee who influenced, but did not make, the ultimate employment

decision").

          Ahmed thus met his "modest burden" to establish a prima

facie case against each of the hiring officials.      Lockridge v.

Univ. of Me. Sys., 597 F.3d 464, 470 (1st Cir. 2010).          The

Department, in turn, has met its burden to identify a legitimate,

non-discriminatory reason for rejecting Ahmed's promotion: the

employer's conclusion that the chosen candidates had superior

qualifications.9   For purposes of the summary judgment analysis,


     8
        In addition to the comments described above, Chadbourne
specifically noted that he had "prior knowledge" of Ciulla,
Lenihan, and Shepherd because they worked in the Boston Field
Office.
     9
       Although the Department also argued before us that Ahmed was
not selected because he applied too late to be considered -- i.e.,
after Lawler and Martin made their recommendations -- we have
explained why the lateness rationale does not hold up factually.
Ahmed asserts that the inadequacy of that reason allows an
inference of pretext. We agree that this unsupported explanation
lends additional weight to our conclusion that summary judgment was
improperly granted here.      It does not, however, negate the
Department's reliance on the supposedly superior qualifications of
the chosen applicants.    Our analysis therefore focuses on that

                               -13-
then, the question becomes whether a reasonable jury could find

that the Department's proffered reason is pretextual and that Ahmed

was in fact denied the promotion because of his religion, race, or

national origin.      Id.     Stated otherwise, we must determine if

"there is 'a convincing mosaic of circumstantial evidence that

would allow a jury to infer intentional discrimination.'"          Holland

v. Gee, 677 F.3d 1047, 1056 (11th Cir. 2012) (quoting Smith v.

Lockheed-Martin Corp., 644 F.3d 1321, 1326 (11th Cir. 2011)).

           In some cases, a plaintiff alleging unlawful employment

discrimination can defeat summary judgment simply by rebutting the

employer's given reason for choosing another candidate because,

once the employer's proffered justification is unmasked as pretext,

the evidence that comprised the prima facie case, with the evidence

of pretext, suffices to support a finding of discrimination.           See

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000)

("[A]   plaintiff's   prima    facie   case,   combined   with   sufficient

evidence to find that the employer's asserted justification is

false, may permit the trier of fact to conclude that the employer

unlawfully discriminated."); Vélez v. Thermo King de Puerto Rico,

Inc., 585 F.3d 441, 452 (1st Cir. 2009) (holding that employer's

explanation for firing employee "so lacks rationality that it



second rationale. Relatedly, we note that we see no basis in the
record for Ahmed's assertion that Lawler and Martin deliberately
submitted their recommendations early because they knew that he
would be applying later.

                                   -14-
supports the inference that the real reason . . . was his age");

Domínguez-Cruz v. Suttle Caribe, Inc., 202 F.3d 424, 430 n.5 (1st

Cir. 2000) (explaining that "introduction of additional evidence is

not necessarily required" when plaintiff makes prima facie showing

and adduces evidence of pretext); Thomas v. Eastman Kodak Co., 183

F.3d 38, 64 (1st Cir. 1999) ("Where the disparity in treatment is

striking    enough,    a   jury    may   infer       that    race     was   the   cause,

especially if no explanation is offered other than the reason

rejected as pretextual.").

            In other instances, a jury's determination that the

employer's explanation is pretextual will not inevitably reveal

discrimination.       This is so because the employer may resort to a

pretext to conceal an arguably inappropriate, albeit not unlawful,

motivation, such as to curry favor with a friend or family member.

See, e.g., Barry v. Moran, 661 F.3d 696, 708 (1st Cir. 2011)

(noting that "an employment decision motivated by cronyism, not

discrimination, would be lawful, though perhaps unsavory" (internal

quotation marks omitted)); Keyes v. Sec'y of the Navy, 853 F.2d

1016,   1027   (1st    Cir.    1988)     (stating         the   need    for   evidence

indicating that discrimination and not other factors, such as

"garden-variety cronyism," influenced the decisionmaking process).

Even where a court looks to additional evidence, however, the

plaintiff's burden is not onerous: "All a plaintiff has to do is

raise   a   genuine    issue      of   fact     as   to     whether    discrimination


                                         -15-
motivated the adverse employment action." Domínguez-Cruz, 202 F.3d

at 433 (internal quotation mark omitted); see also Pearson v. Mass.

Bay Transp. Auth., 723 F.3d 36, 40-41 (1st Cir. 2013) ("To defeat

summary   judgment,   [the   plaintiff]   must   offer   some   minimally

sufficient evidence, direct or indirect, both of pretext and of

[the employer's] discriminatory animus." (internal quotation marks

omitted)).     The question is whether the record contains "specific

and competent evidence" from which a reasonable jury could find

discrimination.     Gerald, 707 F.3d at 16.

             With these principles in mind, we consider below whether

a jury could conclude on this record that Ahmed was passed over for

promotion based on his religion, race, or national origin.

C. Discussion

             1. Pretext

             The Department contends that the decision to promote

Ciulla, Lenihan, and Shepherd was unrelated to Ahmed's race,

religion, or national origin, and instead reflected the hiring

authorities' genuine determination that those three men were the

best applicants for the Deportation Officer positions.            Without

question, the record contains sufficient evidence for a jury to

accept the Department's explanation.       Lawler, for example, cited

his experience as a manager overseeing Deportation Officers for

more than twelve years and his own eight years as a Deportation




                                 -16-
Officer when asserting that he could identify good applicants for

the job.   He explained:

           The primary responsibility of a Deportation
           Officer is the ability to oversee large case
           management.   Applicants Ciulla, Lenihan and
           Shepherd had all previously been assigned to
           the Travel Unit, which required them to work
           directly with the Deportation Officers in
           overseeing the final steps of effecting the
           removal of aliens.    Their involvement would
           include knowledge of the progress of the
           individual cases, knowledge of the Immigration
           and Nationality Act, and interaction with the
           Office of Chief [Counsel] staff on the
           legality of a final removal order.       Being
           assigned to the Travel Unit required constant
           interaction with Deportation Officers and
           Supervisory Deportation Officers in the
           oversight of cases in Removal proceedings.
           This responsibility certainly influenced my
           decision.

           Lawler went on to say that he deemed the three selected

applicants better for the position because they "were more capable

of performing case management, which is the primary responsibility

of a Deportation Officer."   In his deposition, Lawler stated that

"the most important tool" in his decisionmaking process was his

day-to-day involvement with the successful applicants. He observed

that he dealt with the three men "on a regular basis," and thus

"had a real good idea of their work and their ability to perform

duties."   Martin agreed with Lawler's recommendation based on,

inter alia,   the men's experiences in the Travel Unit "along with

their reputation as proven performers."     Chadbourne echoed his

subordinates' sentiments.


                               -17-
           Ahmed, however, disputes the Department's depiction of

the successful applicants' qualifications and performance.                 He

points in particular to his extended assignment to the Criminal

Alien   Program,   which   he   maintains   is   better   training   for   a

Deportation Officer than experience in the Travel Unit.          Claiming

that no Travel Unit employee had previously been promoted to

Deportation Officer, Ahmed describes the work there as perfunctory

and, hence, not meaningful preparation for becoming a Deportation

Officer. He further claims to have trained Lenihan when the latter

joined the CAP shortly before his promotion to Deportation Officer.

In addition, Ahmed notes that he achieved a higher score on the

qualification test than any of the three men promoted (97, compared

to their scores of 96, 92, and 90), and he contrasts his excellent

performance history with the characterization of Shepherd by one of

Shepherd's supervisors as lazy and underperforming.

           The Department maintains that Ahmed's claim of superior

qualifications is merely a subjective belief unsupported by the

record.   See Rathbun v. Autozone, Inc., 361 F.3d 62, 74 (1st Cir.

2004) (noting that "subjective evidence of competing qualifications

seldom provides a principled way for a factfinder to determine

whether a given employment decision, even if wrong-headed, was

anything more than a garden-variety mistake in corporate judgment"

(internal quotation marks omitted)). To the contrary, a reasonable

jury could find, on this record, that ample evidence corroborates


                                   -18-
Ahmed's assertion that his ICE experience was more relevant to the

Deportation Officer position than that of the selected candidates

and that he had proven himself to be a significantly more valuable

employee than Shepherd.     With respect to his performance, as noted

above, the record contains sparkling appraisals of Ahmed's work and

attitude, contrasting with negative reports of Shepherd's work

ethic.   Melinda Lull, a supervisory Deportation Officer, stated in

an affidavit that Ahmed "always performed at an outstanding level

while under my supervision," and noted in a 2008 award nomination

that "[h]e has an excellent knowledge of the laws and policy and

it[s]    application   to   his   daily   work   product."   In   a   2007

performance review, Lull stated that "Ahmed is one of the top

producers within the Criminal Alien [Program]." A co-worker, Kevin

Williams, praised him for doing his job "beyond what was expected,"

and reported that Ahmed had established contacts within "many other

law enforcement departments that ha[ve] enabled him to be more

effective in his job."

            Meanwhile, Keith Foster, an African-American who worked

as a supervisory Immigration Enforcement Agent in the Criminal

Alien Program -- and supervised Ahmed for about five months --

described Shepherd as having "one of the worst reputations as far

as just being a lazy worker."       Foster noted that he and Shepherd

were friends, but Foster nonetheless considered the unflattering

assessment to be true and had even discussed it with Shepherd


                                   -19-
himself.     Foster also reported that Shepherd was passed over for a

transfer to the CAP because of his work habits and the view that

"other people . . . had more value," and he recalled that Shepherd

"was pulled from being a jail liaison because he was unreliable and

. . . complaining and not doing his duties."10

             To be sure, Foster would not be the perfect witness to

establish     Shepherd's     deficiencies.   Although   he     worked   with

Shepherd, Foster never directly supervised him and, like Ahmed,

Foster applied for the 2009 Deportation Officer position and filed

a discrimination claim when he was not selected.        Moreover, Foster

acknowledged that his experience with Shepherd predated Shepherd's

work    in   the   Travel    Unit.   Nonetheless,   Foster's    role    as   a

supervisor and his more than fifteen years working at ICE and its

predecessor agency (the Immigration and Naturalization Service,

"INS") would allow a jury to credit his assessments. His testimony

thus creates a factual dispute concerning the relative qualities of

Ahmed and Shepherd as employees.

             Ahmed's evidence also countered the selecting officials'

assertion that work in the Travel Unit -- the touted experience of

all three selected applicants -- was objectively preferable to

work in the CAP.            Foster described the CAP as "a much more



       10
       We obviously make no judgment about the accuracy of these
characterizations of Shepherd.    We merely note this negative
assessment because it is evidence that must be viewed in Ahmed's
favor on summary judgment.

                                     -20-
demanding job" than the Travel Unit, observing that "[a]nyone who

knows the Travel Unit knows it's not difficult duties at all."

Foster noted that most of the people who previously had been

promoted to Deportation Officer came from the Criminal Alien

Program.    Though conceding possible bias because he had worked in

the CAP and not in the Travel Unit, Foster described the CAP as

particularly good training for being a Deportation Officer:

            [I]f you work in a CAP Unit, that's the best
            experience you can get to understand the whole
            operation of how every job in there works.
            . . . [Y]ou initiate cases. You interview.
            You determine their immigration status. You
            have to apply the law.     You have to obtain
            their criminal records.         You have to
            communicate with courts and . . . other law
            enforcement agencies. You create the case.
            The case, before it even goes to the . . .
            Deportation Officer, is . . . created by the
            CAP Agent.

In addition, Ahmed undisputedly was a better candidate in one

respect.    Chadbourne stated that fluency in another language was

one of the considerations for the Deportation Officer position.

Ahmed has advanced language skills, while the three selectees do

not.11    Also, it is noteworthy that neither Lenihan nor Shepherd

appeared on the second list of certified candidates, perhaps

indicating that they had dropped out of the top group after




     11
        Ahmed's resume described his Arabic skills as advanced.
Ciulla described his Spanish proficiency as "[a]cceptable" and his
Italian as "[c]ompetent."     Lenihan and Shepherd both reported
"[n]ovice" Spanish skills.

                                -21-
additional applications were submitted.12             This evidence, taken

together, goes far beyond a self-interested assertion by Ahmed that

he was "more qualified than the successful . . . aspirants."                Id.

           Ahmed's contention that the decisionmakers' reliance on

qualifications is pretextual is further supported by the selection

process   itself.     None    of    the   three   hiring    officials   sought

information about the applicants beyond the documents provided by

the ICE Office of Human Capital.          They did not interview any of the

aspirants and did not review any personnel records.                     Lawler

acknowledged   that    he    made    no    attempt   to    consult   with   the

supervisors or co-workers of individuals on the list before making

his recommendations.    Although Ciulla, Lenihan, and Shepherd were

all under Lawler in the chain of command, he was not their

immediate superior and presumably could have learned more about

their capabilities and performance from           direct supervisors.

           We do not mean to suggest that it was improper for the

hiring officials to make the promotion decisions without including



     12
        Based on his rating on the assessment questionnaire,
Shepherd was ranked thirteenth out of seventeen applicants on the
first list of certified candidates sent by the Office of Human
Capital for the Grade 9 position and fourteenth out of seventeen
for the Grade 11 position. Lenihan was ranked ninth on the Grade
9 list and tenth on the Grade 11 list. Ciulla was ranked second
and third. On the later lists, Ahmed was ranked third for the
Grade 9 position out of twenty listed applicants and fifth for the
Grade 11 position. Ciulla was ranked eighth and ninth. Although
the cutoff score for the second Grade 11 list was reported as 92,
and the evidence is that Lenihan had a score of 92, [Dkt. 38-2] he
was not included on that list.

                                     -22-
these   steps   in   the   evaluation   process.   We   have   repeatedly

recognized that it is not our place to second-guess an employer's

legitimate business decisions, see, e.g., Goncalves, 659 F.3d at

107; Rathbun, 361 F.3d at 74, and we would overstep our bounds if

we imposed our view of an appropriate selection process on these

decisionmakers. Indeed, Chadbourne offered a plausible explanation

for the curtailed process when he testified that the agency "[m]any

times" did not do interviews if there were a number of in-house

applicants.     He elaborated: "There wasn't a need to, because we

knew the people. We knew their work product." In addition, Lawler

noted that he may have spoken about the applicants to their

supervisors in the past since "[w]e all worked in the same office,"

and he also said he "constantly would communicate with [his]

supervisors about their staff."         Moreover, it is undisputed that

Chadbourne was authorized to hire any of the applicants certified

by the Office of Human Capital.

           The extent of the decisionmakers' efforts to gather

information about the candidates is relevant here, however, on the

issue of pretext.     Ahmed contends that the three officials did not

genuinely believe that Ciulla, Lenihan, and Shepherd were the best

qualified applicants, and that those officials selected three less

capable applicants over him because of his race, religion, or




                                   -23-
national origin.13     Evidence that the hiring officials did not seek

out all pertinent information about the candidates' abilities and

job performance would support that theory; the jurors could infer

from a limited inquiry that the officials falsely claimed to have

sought the best candidates for promotion.

            The   record    thus     permits       two substantially different

portrayals of Ahmed's candidacy as compared to those of Ciulla,

Lenihan, and Shepherd.        In one view, Ahmed's language skills and

long-term tenure in the Criminal Alien Program provided him with

the most pertinent resume for the Deportation Officer position, and

his   exemplary   record    stands     in     stark      contrast   to   Shepherd's

reputation as an under-performer.                  In addition, the selection

process    reflected   a   perfunctory        or    non-existent     inquiry   from

readily    available       sources     into        the    applicants'      relative

qualifications.      In the other view, Ciulla, Lenihan and Shepherd

were the candidates better suited for the position because of their

ability and willingness to perform the demanding work of the Travel

Unit, and Lawler was well positioned to make this assessment

because he had first-hand knowledge of their work.

            Determining which view more accurately reflects reality

requires factfinding and credibility judgments that are properly


      13
       Of course, for Ahmed to prevail, a jury would need to find
only that the decisionmakers chose one applicant who was less
qualified than him based on discriminatory animus. This would be
enough even if the other two selected for promotion were equally or
more qualified than Ahmed.

                                       -24-
the   task    of    a   jury.   Ahmed's      claim   of   pretext   would   be

significantly advanced if the jury found that the Criminal Alien

Program has traditionally been recognized as the best training

ground for Deportation Officers, and that the Travel Unit is widely

acknowledged as less demanding.        Such findings would undermine the

Department's insistence that the selected candidates had more

opportunity to develop the skills needed by Deportation Officers.

Similarly, a jury could choose to credit the negative evidence

concerning Shepherd's work habits and thus discredit the hiring

officials' professed reliance on the quality of the successful

candidates' performance.

             As explained above, however, the jury would need to

conclude not only that the Department's rationale is pretextual,

but also that its asserted qualifications-based preference for the

selected     applicants    conceals    an    impermissible   discriminatory

motivation.        We therefore now consider whether Ahmed has adduced

"minimally sufficient evidence" to permit a reasonable factfinder

to conclude that he was not promoted on account of his religion,

race, or national origin. See Pearson, 723 F.3d at 41 (internal

quotation marks omitted).

             2. Discriminatory Animus

             As an initial matter, we reject any suggestion that a

finding of discriminatory animus requires evidence that the

decisionmakers knew specifically that Ahmed is a Muslim and native


                                      -25-
of Algeria.    The record contains more than adequate evidence from

which a reasonable jury could determine that the decisionmakers

viewed Ahmed as a member of multiple minority groups.                  As noted

above, Chadbourne testified that he believed Ahmed was African-

American, an impression evidently based on visual observation and,

hence, likely to be shared by Lawler and Martin.              A jury also could

find that all three men knew, or believed, that Ahmed was of Arab

heritage.    His name is suggestive,14 and his resume states that he

has advanced skills in reading, writing, and speaking Arabic.

Chadbourne stated that he had heard that Ahmed was Lebanese.

Further,    Foster   testified   that     he   had    heard    Ahmed's      former

supervisor and "[a] lot of people" address Ahmed as "Habibi" -- an

Arabic greeting that is commonly understood to mean "friend" or

"darling" -- and he also reported speaking with other employees

about Ahmed being a Muslim.      A jury reasonably could conclude that

Lawler, Martin, and Chadbourne were exposed to such exchanges,

particularly given Ahmed's testimony that he "interact[ed] with

upper management on a daily basis, and I know them all personally."

            The question remains whether Ahmed has also adduced the

requisite   evidence   to   permit    a   jury   to   find     that   his   race,

religion, or heritage played a motivating role in the decision to

bypass him for promotion. Although the record contains no evidence



     14
        Indeed, Chadbourne acknowledged that the name would cause
him to suspect that Ahmed is of Arab ancestry.

                                     -26-
of overt discriminatory conduct or remarks, the McDonnell-Douglas

framework is premised on the reality that "[o]utright admissions of

impermissible [discriminatory] motivation are infrequent." Hunt v.

Cromartie, 526 U.S. 541, 553 (1999); see also, e.g., Vélez, 585

F.3d at 446 (noting that employment discrimination plaintiffs

"rarely possess 'smoking gun' evidence to prove their employers'

discriminatory motivations").          Moreover, "unlawful discrimination

can stem from stereotypes and other types of cognitive biases, as

well as from conscious animus."          Thomas, 183 F.3d at 59; see also

Bray v. Marriott Hotels, 110 F.3d 986, 993 (3d Cir. 1997) (noting

that Title VII should "not be applied in a manner that ignores the

sad reality that [discriminatory] animus can all too easily warp an

individual's      perspective   to    the     point    that   he   or   she   never

considers the member of a protected class the 'best' candidate

regardless of that person's credentials").                Hence, a plaintiff's

showing    of   unlawful     animus    will    not     necessarily      be    deemed

inadequate for lack of explicitly discriminatory behaviors.

            As explained above, sufficient evidence to support a

finding of pretext, in combination with the plaintiff's prima facie

showing,    can    suffice    at     times     to     raise   an   inference      of

discrimination that will defeat summary judgment.                  See Domínguez-

Cruz, 202 F.3d at 430 n.5.         Here, however, we have more than that

combination.       An employer's "general policy and practice with

respect to minority employment" can be significant in assessing


                                      -27-
discriminatory animus, and Ahmed has offered telling evidence of a

pattern of bypassing minorities for promotion in ICE's Boston

office.    McDonnell Douglas Corp., 411 U.S. at 804-05; see also

Mesnick, 950 F.2d at 824,

           Most significantly, the record reveals a history of

hiring and promotions that entirely excluded African-Americans and,

perhaps, Muslims from Deportation Officer positions in Boston.

Chadbourne conceded the absence of black Deportation Officers in

that office throughout his tenure as Field Office Director,15 though

he emphasized his selection of the one African-American who held

that position in any of the New England ICE offices (in Hartford).

Chadbourne also reported that, to his knowledge, there were no Arab

or Muslim Deportation Officers in Boston during that time.

           In   addition,   Ahmed    produced   evidence   depicting   an

atmosphere in the Boston office that was unwelcoming to minorities

and hindered their advancement.       In his affidavit, Ahmed asserted

that "it is widely known locally, as well as nationally, that [the

Boston    office]   is   not   diversely    populated,"    and   similar

observations were made by an Hispanic Immigration Enforcement

Agent in the Boston office, Efrain Perez:

           Since I've been here the office has never
           shown a racial balance with respect to

     15
       Chadbourne was assistant director for the INS in Boston for
sixteen years before being appointed acting Field Office Director
for ICE in 2003. He formally assumed the director's position in
2004 and remained in that role until his retirement in 2011.

                                    -28-
             promotions. There are no minority promotions
             in the office and the number of minority
             employees are real, real low here. Most all
             supervisors are White.

             . . . They don't recruit or encourage
             minorities to put in for jobs. I know not to
             put in an application for a job because I
             already know that I'm not going to get it.
             There is no encouragement for minorities to
             put in for jobs.     Management grooms those
             people they want to promote and they are
             always Caucasians.

At the time of his affidavit in 2010,16 Perez had been working in

the immigration agency for eighteen years.

             Given the historical evidence showing a complete absence

of black and Arab Deportation Officers in the Boston office

throughout    Chadbourne's   tenure,17   and   an   environment   in   which

Hispanics, according to Perez, also felt discouraged about applying

for promotion, this is not a case in which "allowing the failure-

to-promote claim[] to go forward would be an invitation to the jury

to engage in unbridled speculation."           Rathbun, 361 F.3d at 77.



     16
       Perez's affidavit was prepared in connection with Foster's
complaint.
     17
        Martin and Lawler also were long-term employees in the
Boston office. Lawler stated in his 2010 affidavit that he had
been "a manager overseeing Deportation Officers in [the Boston]
Field Office for more than twelve years." He also testified that
he had served as interim Deputy Field Office Director for about
fifteen months, in 2003 and 2004, and became Assistant Field Office
Director in late 2005 or early 2006. Martin's employment with the
immigration agency began in 1991.     So far as we can tell, the
record does not indicate how long he had been serving as Deputy
Field Office Director at the time of the hiring process at issue
here. He was based in the Boston office at least since 2005.

                                  -29-
Rather, this backdrop,18 in combination with a finding of pretext

in the Department's articulated rationale for choosing three white

male applicants, would permit a reasonable jury to find that Ahmed

was a victim of discrimination based on one or more of his minority

characteristics.

                                           III.

              In sum, we conclude that Ahmed's proffered evidence

raises material disputes of fact that foreclose summary judgment.

At   trial,    the    jury   will    have    the    opportunity      to   assess    the

qualifications       evidence,      including       the    comparative      value   of

experience in the Criminal Alien Program and Travel Unit, and the

credibility of the three decisionmakers in determining whether

Ahmed has proven a violation of Title VII.                  See Santiago-Ramos v.

Centennial P.R. Wireless Corp., 217 F.3d 46, 54 (1st Cir. 2000)

("[C]ourts should exercise particular caution before granting

summary judgment for employers on such issues as pretext, motive,

and intent.").

              Accordingly,    the        judgment    of   the    district   court    is

vacated,      and    the   case     is    remanded    for       further   proceedings

consistent with this opinion.


      18
        Although the historical evidence has not yet been shown to
be statistically significant, see Freeman v. Package Machinery Co.,
865 F.2d 1331, 1334 (1st Cir. 1988) (noting expert's testimony that
statistical data revealed a pattern "totally consistent with a
practice of age discrimination"), it is circumstantial evidence
that may inform the jury's evaluation of the decisionmakers'
actions.

                                           -30-
So ordered.   Costs to appellant.




                     -31-